DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 11/05/2020 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elangovan et al. (US 2018/0302859 herein Elangovan).
Regarding claim 1, Elangovan teaches a method for performing a selective mobile device localization comprising:
establishing a high-fidelity zone (read as threshold distance or threshold range) (Elangovan – [0043]);
determining a geographic position of a mobile device (read as method 400 include determining a relative location of the mobile device) (Elangovan – Figure 4, and [0043]-[0045]);
determining a change in geographic position of the mobile device with respect to a vehicle using a low-fidelity radio frequency module (read as method 400 may also include determining that the mobile device is not stationary during the threshold time period; one or more BLEAMs and/or the main BLE module receiving and determining RSSI or RX values for the mobile device over time) (Elangovan – [0048]); and
reducing, based on the selective mobile device localization, a motive functionality of the vehicle from a first motive mode having a full motive functionality to a second motive mode having a reduced motive functionality responsive to determining that the mobile device is not present in the high-fidelity zone (read as reducing power consumption including powering off one or more BLEAMs, putting one or more BLEAMs into a sleep mode when it is determined that the mobile device is not within a threshold distance of the vehicle) (Elangovan – [0019], and [0049]).
Regarding claim 2 as applied to claim 1, Elangovan further teaches wherein determining the geographic position of the mobile device comprises: determining the geographic position of the mobile device via a high-fidelity Phone-as-a-Key (PaaK) localization system disposed with a vehicle controller of the vehicle (read as PAAK technology facilitates accessing functions with a key fob via an app executing on a smart phone) (Elangovan – [0013]-[0014], [0017], and [0019]).
Regarding claim 3 as applied to claim 1, Elangovan further teaches wherein the low-fidelity radio frequency module comprises a single antenna (read as BLE antenna) (Elangovan – [0014]).
Regarding claim 4 as applied to claim 1, Elangovan further teaches wherein establishing the high-fidelity zone comprises: defining a geo-fence perimeter surrounding the vehicle that defines an interior portion of the high-fidelity zone (read as threshold distance or threshold range; the threshold may be ten meters) (Elangovan – [0043]).
Regarding claim 5 as applied to claim 1, Elangovan further teaches determining that the mobile device is not present in the high-fidelity zone; and sending, to the mobile device, an output request message causing the mobile device to output a user action message responsive to determining that the mobile device is not present in the high-fidelity zone (read as main BLE module 202 advertises to mobile device 104; main BLE module 102 sending out a broadcast to determine whether there are any mobile devices 104 in the vicinity of vehicle 100; main BLE 102 may increase or decrease based on one or more factors) (Elangovan – [0023]).
Regarding claim 6 as applied to claim 1, Elangovan further teaches wherein reducing the motive functionality to the second motive mode is further based on determining that a fob is not present in the high-fidelity zone (read as BLEAMs may allow for localization, signal strength detection and monitoring, and/or other functions that can be used by PAAk system; BLEAMs are switched off when the smart phone is not within range of the car or the user is away from the car) (Elangovan – [0014]).
Regarding claim 7 as applied to claim 1, Elangovan further teaches determining that a key fob is present in the high-fidelity zone; and increasing the motive functionality to the first motive mode responsive to determining that the key fob is present in the high-fidelity zone (read as BLEAMs may allow for localization, signal strength detection and monitoring, and/or other functions that can be used by PAAk system; when the user approaches the car and makes a connection with the main BLE module, the BLEAMs are powered on; certain functions of the PAAK app may be available based on where the mobile device 104 is located relative the vehicle 100; the unlock function may be available when the mobile device 104 is approaching from the driver’s side door of the vehicle 100) (Elangovan – [0014] and [0019]).
Regarding claim 8 as applied to claim 1, Elangovan further teaches sending a message to the mobile device requesting a user action responsive to reducing the motive functionality of the vehicle from the first motive mode to the second motive mode (read as BLEAMs may allow for localization, signal strength detection and monitoring, and/or other functions that can be used by PAAk system; BLEAMs are switched off when the smart phone is not within range of the car or the user is away from the car; main BLE module 202 advertises to mobile device 104; main BLE module 102 sending out a broadcast to determine whether there are any mobile devices 104 in the vicinity of vehicle 100; main BLE 102 may increase or decrease based on one or more factors) (Elangovan – [0014] and [0023]).
Regarding claim 9 as applied to claim 8, Elangovan further teaches wherein sending the message requesting the user action comprises: generating output instructions causing the mobile device to output a user prompt on a display of the mobile device (see Figure 1 mobile device 104 has a display) (Elangovan – Figure 1), wherein the user action comprises walking toward the high-fidelity zone (read as unlock function may be available when the mobile device 104 is approaching from the driver’s side door of the vehicle 100; main BLE module 202 advertises to mobile device 104 attempting to begin the process of establishing communication with mobile device 104; main BLE module 102 sending out a broadcast and mobile device 104 may identify main BLE module 102 and respond back) (Elangovan – [0019] and [0023]-[0024]).
Regarding claim 10 as applied to claim 1, Elangovan further teaches wherein the second motive mode comprises a reduced processing speed having a slower processing speed than the first motive mode (read as reduced power consumption in a vehicle; reducing power consumption may include powering off one or more BLEAMs, putting one or more BLEAMs into a sleep mode, reducing a duty cycle of one or more BLEAMs) (Elangovan – Figure 4, [0041], and [0049]).

Regarding claim 11, Elangovan teaches a system for a vehicle, comprising:
a processor (read as vehicle 100 may include a processor 110) (Elangovan – Figure 1, and [0017]);
a low-energy communication protocol disposed in communication with the processor (read as vehicle 100 may include a main BLE module 102 for communication with a mobile device 104; may also include a plurality of BLEAMs 106A-G and an antenna module 108) (Elangovan – Figure 1, and [0017]); and
a memory for storing executable instructions, the processor configured to execute instructions to perform a selective mobile device localization for a mobile device (read as on-board computing platform 302 may include a microcontroller unit, controller or processor 110 and memory 112) (Elangovan – [0030]), the instructions causing the processor to:
establish a high-fidelity zone (read as threshold distance or threshold range) (Elangovan – [0043]); 
determine a geographic position of the mobile device with respect to the vehicle (read as method 400 include determining a relative location of the mobile device) (Elangovan – Figure 4, and [0043]-[0045]); 
determine a change in geographic position of the mobile device using the low-energy communication protocol (read as method 400 may also include determining that the mobile device is not stationary during the threshold time period; one or more BLEAMs and/or the main BLE module receiving and determining RSSI or RX values for the mobile device over time) (Elangovan – [0048]); and 
reduce, based on the selective mobile device localization, a motive functionality of the vehicle from a first motive mode having a full motive functionality to a second motive mode having a reduced motive functionality responsive to determining that the mobile device is not present in the high-fidelity zone (read as reducing power consumption including powering off one or more BLEAMs, putting one or more BLEAMs into a sleep mode when it is determined that the mobile device is not within a threshold distance of the vehicle) (Elangovan – [0019], and [0049]).
Regarding claim 12 as applied to claim 11, Elangovan further teaches wherein the processor is further configured to execute the instructions to: determine the geographic position of the mobile device via a high-fidelity Phone- as-a-Key (PaaK) localization system disposed with a vehicle controller of the vehicle (read as PAAK technology facilitates accessing functions with a key fob via an app executing on a smart phone) (Elangovan – [0013]-[0014], [0017], and [0019]).
Regarding claim 13 as applied to claim 11, Elangovan further teaches wherein the low-energy communication protocol comprises a single antenna (read as BLE antenna) (Elangovan – [0014]).
Regarding claim 14 as applied to claim 11, Elangovan further teaches wherein the processor is further configured to: generate a geo-fence perimeter surrounding the vehicle that defines an interior portion of the high-fidelity zone (read as threshold distance or threshold range; the threshold may be ten meters) (Elangovan – [0043]).
Regarding claim 15 as applied to claim 11, Elangovan further teaches wherein the processor is further configured to execute the instructions to: determine that the mobile device is not present in the high-fidelity zone; and send, to the mobile device, an output request message causing the mobile device to output a user action message responsive to determining that the mobile device is not present in the high-fidelity zone (read as main BLE module 202 advertises to mobile device 104; main BLE module 102 sending out a broadcast to determine whether there are any mobile devices 104 in the vicinity of vehicle 100; main BLE 102 may increase or decrease based on one or more factors) (Elangovan – [0023]).
Regarding claim 16 as applied to claim 11, Elangovan further teaches wherein the processor is further configured to execute the instructions to: reduce the motive functionality to the second motive mode is further based on determining that a fob is not present in the high-fidelity zone (read as BLEAMs may allow for localization, signal strength detection and monitoring, and/or other functions that can be used by PAAk system; BLEAMs are switched off when the smart phone is not within range of the car or the user is away from the car) (Elangovan – [0014]).
Regarding claim 17 as applied to claim 11, Elangovan further teaches wherein the processor is further configured to execute the instructions to: determine that a key fob is present in the high-fidelity zone; and increase the motive functionality to the first motive mode responsive to determining that the key fob is present in the high-fidelity zone (read as BLEAMs may allow for localization, signal strength detection and monitoring, and/or other functions that can be used by PAAk system; when the user approaches the car and makes a connection with the main BLE module, the BLEAMs are powered on; certain functions of the PAAK app may be available based on where the mobile device 104 is located relative the vehicle 100; the unlock function may be available when the mobile device 104 is approaching from the driver’s side door of the vehicle 100) (Elangovan – [0014] and [0019]).
Regarding claim 18 as applied to claim 11, Elangovan further teaches wherein the processor is further configured to execute the instructions to: send a message to the mobile device requesting a user action responsive to reducing the motive functionality of the vehicle from the first motive mode to the second motive mode (read as BLEAMs may allow for localization, signal strength detection and monitoring, and/or other functions that can be used by PAAk system; BLEAMs are switched off when the smart phone is not within range of the car or the user is away from the car; main BLE module 202 advertises to mobile device 104; main BLE module 102 sending out a broadcast to determine whether there are any mobile devices 104 in the vicinity of vehicle 100; main BLE 102 may increase or decrease based on one or more factors) (Elangovan – [0014] and [0023]).
Regarding claim 19 as applied to claim 18, Elangovan further teaches wherein the processor is further configured to execute the instructions to: generate output instructions causing the mobile device to output a user prompt on a display of the mobile device (see Figure 1 mobile device 104 has a display) (Elangovan – Figure 1), wherein the user action comprises walking toward the high-fidelity zone (read as unlock function may be available when the mobile device 104 is approaching from the driver’s side door of the vehicle 100; main BLE module 202 advertises to mobile device 104 attempting to begin the process of establishing communication with mobile device 104; main BLE module 102 sending out a broadcast and mobile device 104 may identify main BLE module 102 and respond back) (Elangovan – [0019] and [0023]-[0024]).

Regarding claim 20, Elangovan teaches a non-transitory computer-readable storage medium in a vehicle control module, the storage medium having instructions stored thereupon which, when executed by the vehicle control module, cause the vehicle control module to:
establish a high-fidelity zone (read as threshold distance or threshold range) (Elangovan – [0043]);
determine a geographic position of a mobile device with respect to the vehicle (read as method 400 include determining a relative location of the mobile device) (Elangovan – Figure 4, and [0043]-[0045]) via a high-fidelity Phone-as-a-Key (PaaK) localization system disposed within a vehicle controller of the vehicle (read as PAAK technology facilitates accessing functions with a key fob via an app executing on a smart phone) (Elangovan – [0013]-[0014], [0017], and [0019]);
determine a change in the geographic position of the mobile device using a low-fidelity radio frequency module comprising a single antenna (read as method 400 may also include determining that the mobile device is not stationary during the threshold time period; one or more BLEAMs and/or the main BLE module receiving and determining RSSI or RX values for the mobile device over time) (Elangovan – [0048]); and
reduce, based on selective mobile device localization, a motive functionality of the vehicle from a first motive mode having a full motive functionality to a second motive mode having a reduced motive functionality responsive to determining that the mobile device is not present in the high-fidelity zone (read as reducing power consumption including powering off one or more BLEAMs, putting one or more BLEAMs into a sleep mode when it is determined that the mobile device is not within a threshold distance of the vehicle) (Elangovan – [0019], and [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648